           Case 1:19-cv-05271-RA Document 24 Filed 05/12/20 Page 1 of 5


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 5/12/2020

 THERIN B. MCKNIGHT,

                             Plaintiff,
                                                                No. 19-CV-5271 (RA)
                        v.
                                                                  MEMORANDUM
                                                                 OPINION & ORDER
 N.A.I.C.A.; GREG MOLY; and LUCY
 SANCHEZ,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On June 5, 2019, Plaintiff Therin B. McKnight, proceeding pro se, filed this action,

alleging employment discrimination against Defendants Neighborhood Association for Inter-

Cultural Affairs, Inc. (“NAICA”), Gregory Mule, and Luz Sanchez. 1 Dkt. 2 (Complaint). On

September 24, Defendants filed the instant motion to dismiss Plaintiff’s complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, Federal Rule of Civil Procedure

12(e). Although the Court subsequently granted Plaintiff three extensions to respond to

Defendants’ motion – on October 7 and November 4, 2019 and January 15, 2020, he never did so.

Dkt. 16, 18, 21. Therefore, on April 17, the Court ordered Plaintiff to “file a response to

Defendants’ motion or a letter indicating that he does not intend to file a response,” in which case

“the Court will deem the motion fully briefed and take it under submission,” by May 8. Dkt. 22.

The Court warned, however, that “if Plaintiff does not respond to this Order, then the Court will




       1
         According to Defendants, the complaint “incorrectly identifie[s]” Gregory Mule as “Greg Moly”
and Luz Sanchez as “Lucy Sanchez.” Dkt. 12 at 1 (Defs.’ Mot.). For purposes of this opinion, the Court
adopts the spelling provided by Defendants.
           Case 1:19-cv-05271-RA Document 24 Filed 05/12/20 Page 2 of 5



dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).” Id.

To date, the Court has not received any response from Plaintiff.

       Although the Court could dismiss this action for Plaintiff’s failure to respond to its April

17th Order, it instead will deem Defendants’ motion to dismiss fully briefed and take it under

submission. See McCall v. Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000) (“[A]lthough a party is of

course to be given a reasonable opportunity to respond to an opponent’s motion, the sufficiency

of a complaint is a matter of law that the court is capable of determining based on its own reading

of the pleading and knowledge of the law.”). For the following reasons, Defendants’ motion is

granted pursuant to Rule 12(b)(6), and thus the Court does not address Defendants’ alternative

argument under Rule 12(e).

                                       LEGAL STANDARD

       To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a Rule 12(b)(6) motion, the question is

“not whether [the plaintiff] will ultimately prevail,” but “whether [his] complaint [is] sufficient to

cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 529-30 (2011). In answering

this question, the Court must “accept[] all factual allegations as true, but ‘giv[e] no effect to legal

conclusions couched as factual allegations.’” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d

Cir. 2017).

       When, as here, the plaintiff is proceeding pro se, the complaint “must be construed liberally

with ‘special solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir. 2013). But “[e]ven in a pro se case . . . threadbare recitals of
                                                  2
             Case 1:19-cv-05271-RA Document 24 Filed 05/12/20 Page 3 of 5



the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

                                               DISCUSSION

        Using this District’s employment discrimination complaint form, Plaintiff appears to allege

discrimination, stemming from the termination of his employment, under Title VII and state law. 2

Dkt. 2 at 3-4. Plaintiff’s allegations make up a single, short paragraph. More problematic,

however, is that this single, hand-written paragraph of allegations is “partially illegible.” Dkt. 12

at 2. What Defendants – and the Court – can construe is the following:

        In the month of Oct 2018 Lucy Sanchez called to Director Office and told me I was being
        sent to H.R. because she [illegible] two shelter resident [sic] to write statements on me
        stating I called fellow employee [illegible] and that was the reason for termination but prior
        to that Miss Sanchez; Mr. Moly just came to the work site lest than 90 day started [illegible]
        of harassment against me.

Id. (quoting Dkt. 2 at 5). With his complaint, Plaintiff attached a right-to-sue letter from the Equal

Employment Opportunity Commission (“EEOC”), dated May 31, 2019, and a letter from NAICA

terminating Plaintiff’s employment, dated October 25, 2018. 3

        To make a prima facie case of racial discrimination under Title VII, a plaintiff must show

that “(1) she is a member of a protected class; (2) she is qualified for her position; (3) she suffered

an adverse employment action; and (4) the circumstances give rise to an inference of

discrimination.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015). “At

the pleadings stage, . . . a plaintiff must allege that the employer took adverse action against her at

least in part for a discriminatory reason, and she may do so by alleging facts that directly show



        2
         Although Plaintiff did not check the relevant boxes, he input information next to the boxes for
claims brought under 42 U.S.C. § 1981 and the Age Discrimination in Employment Act of 1967 (the
“ADEA”). Dkt. 2 at 4. It is thus unclear to the Court whether Plaintiff also intends to allege claims under
§ 1981 and the ADEA, in addition to his claims under Title VII and state law.
        3
            Plaintiff did not attach a copy of the charges he filed with the EEOC.
                                                       3
           Case 1:19-cv-05271-RA Document 24 Filed 05/12/20 Page 4 of 5



discrimination or facts that indirectly show discrimination by giving rise to a plausible inference

of discrimination.” Id. at 87.

        The Court has closely reviewed Plaintiff’s complaint. Because the factual allegations are

partially illegible and thus somewhat incoherent, the Court struggles to understand the basis for

Plaintiff’s claims. Although Plaintiff names Defendants and attaches a letter showing that he was

terminated on October 25, 2018, Plaintiff fails to provide “the circumstances” that could “give rise

to an inference of discrimination.” Vega, 801 F.3d at 83. At most, the Court gleans that Sanchez

sent Plaintiff to Human Resources because of statements written about him by two residents at a

shelter where Plaintiff was working and that Mule subjected Plaintiff to some form of

“harassment.” Dkt. 2 at 5. As Defendants note, while “the handwritten statement alludes to

unspecified ‘harassment’ by Sanchez and Mule prior to his employment termination, Plaintiff fails

to describe the nature of the alleged harassment or provide any information that it was motivated

by his race, color, or age.” Dkt. 12 at 4. In particular, the Court cannot construe from Plaintiff’s

barebones allegations how Sanchez’ and Mule’s alleged conduct is connected to Plaintiff’s

termination – presumably the adverse action here – or how one of Plaintiff’s protected

characteristics was a motivating factor in their conduct or his termination.

        “A complaint alleging employment discrimination will survive a motion to dismiss if it

provides defendants with fair notice of what the plaintiff’s claims are and the ground upon which

those claims rests.” Whyte v. Contemporary Guidance Servs., Inc., No. 03-CV-5544 (GBD), 2004

WL 1497560, at *3 (S.D.N.Y. July 2, 2004). “Fair notice is lacking when the complaint is ‘so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised.” Id. (quoting Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)). Because of the

brevity and unintelligible nature of Plaintiff’s allegations, the Court cannot discern how Plaintiff

states a claim for relief under Title VII or – to the extent that he intends to do so – under other anti-
                                                   4
           Case 1:19-cv-05271-RA Document 24 Filed 05/12/20 Page 5 of 5



discrimination statutes, and thus his complaint must be dismissed. See Perez v. N.Y. Police, No.

19-CV-8251 (LLS), 2020 WL 1330761, at *3 (S.D.N.Y. Mar. 23, 2020) (dismissing a pro se

complaint for failure to state a claim “because the complaint is largely illegible and incoherent”

and thus “the Court is unable to understand the nature of Plaintiff’s claims”).

                                         CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is granted. Plaintiff’s Title VII

claim – and ADEA claim, to the extent that it too is plead here – against individual Defendants

Mule and Sanchez are dismissed with prejudice because individuals are not subject to liability

under those statutes. See Patterson v. County of Oneida, N.Y., 375 F.3d 206, 221 (2d Cir. 2004)

(Title VII); Wang v. Palmisano, 157 F. Supp. 3d 306, 338 (S.D.N.Y. 2016) (ADEA). Plaintiff’s

remaining claims are dismissed without prejudice. Should Plaintiff choose to amend, he shall file

an amended complaint no later than June 13, 2020, if he has a good faith basis to do so. The Clerk

of Court is respectfully directed to terminate the motion pending at docket entry 11. Defendants

shall promptly mail Plaintiff a copy of this Order.

SO ORDERED.

Dated:      May 12, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                 5
